UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6930



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL RAY SHIFFLETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-99-822-7)


Submitted:   November 30, 2005            Decided:   January 4, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ray Shifflett, Appellant Pro Se. Jennie M. Waering, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Ray Shifflett seeks to appeal from the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).*    Shifflett also sought to have the validity of his

sentence reviewed in light of the Supreme Court’s recent decisions

in Blakely v. Washington, 542 U.S. 296 (2004), and United States v.

Booker, 125 S. Ct. 738 (2005).         We have recently held that the

rulings in these cases are not available on collateral review to

prisoners whose convictions became final before Booker was decided.

See United States v. Morris, 429 F.3d 65 (4th Cir. 2005).

          The     district   court’s   order    denying     relief   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is   debatable    or   wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).


     *
      Shifflett filed a motion to dismiss his appeal and later
filed an objection to dismissal of his appeal. In light of his
objection, we deny the motion to dismiss.

                                   - 2 -
           We have granted Shifflett’s motion to file a supplemental

brief and have independently reviewed the record, the appeal

briefs, and the Fed. R. App. P. 28(j) materials submitted by

Shifflett and conclude that Shifflett has not made the requisite

showing.   Accordingly, we deny Shifflett’s motion for appointment

of counsel, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 3 -